                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TARIK HOOKS,                                      :
                                                  :
                               Plaintiff,         :           CIVIL ACTION NO. 18-3351
                                                  :
       v.                                         :
                                                  :
KEVIN V. MINCEY,                                  :
                                                  :
                               Defendant.         :

                                              ORDER

       AND NOW, this 14th day of December, 2018, after considering (1) the letter submitted by

the pro se plaintiff, Tarik Hooks (Doc. No. 7), which the court has construed as a motion to reopen,

(2) the attached application for leave to proceed in forma pauperis and prison account statement

(Doc. No. 7), and (3) the complaint (Doc. No. 1), as amended by the letter; and for the reasons set

forth in the separately filed memorandum opinion, it is hereby ORDERED as follows:

       1.      The letter (Doc. No. 7), which the court is construing as a motion to reopen, is

GRANTED, and this court’s November 1, 2018 memorandum opinion and order dismissing the

case (Doc. Nos. 5, 6) are VACATED;

       2.      The application for leave to proceed in forma pauperis (Doc. No. 7) is GRANTED

and the plaintiff has leave to proceed in forma pauperis;

       3.      The plaintiff, Tarik Hooks, #69010-066, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b). Based on the financial information provided by

Hooks, an initial partial filing fee of $35.51 is assessed. The warden or other appropriate official

at FCI Schuylkill or at any other prison at which Hooks may be incarcerated is directed to deduct

$35.51 from Hooks’s inmate trust fund account, when such funds become available, and forward

that amount to the Clerk of the United States District Court for the Eastern District of Pennsylvania,
601 Market Street, Room 2609, Philadelphia, PA 19106, to be credited to Civil Action No. 18-

3351. In each succeeding month when the amount in Hooks’s inmate trust fund account exceeds

$10.00, the Warden or other appropriate official shall forward payments to the Clerk of Court

equaling 20% of the preceding month’s income credited to Hooks’s inmate trust fund account until

the fees are paid. Each payment shall reference the docket number for this case, Civil Action No.

18-3351;

       4.      The Clerk of Court is DIRECTED to SEND a copy of this order to the plaintiff

and to the warden of FCI Schuylkill;

       5.      The complaint (Doc. No. 1) is DEEMED filed;

       6.      The complaint, as amended by the plaintiff’s letter, is DISMISSED WITH

PREJUDICE pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). Hooks may not file an amended

complaint in this case; and

       7.      The clerk of court shall CLOSE this case.


                                                    BY THE COURT:



                                                    /s/ Edward G. Smith
                                                    EDWARD G. SMITH, J.




                                               2
